Citation Nr: 1014547	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  08-19 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for degenerative changes of the left knee, for the 
period prior to March 17, 2009.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for limitation of extension of the left knee, for 
the period prior to March 17, 2009.

3.  Entitlement to an evaluation in excess of 30 percent 
disabling for total left knee replacement.

4.  Entitlement to an evaluation in excess of 10 percent 
disabling for degenerative changes of the right knee.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In December 2009, the Veteran testified at a video-conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

The Veteran seeks entitlement to higher evaluations for his 
left and right knee conditions.  

The most recent VA examination evaluating the Veteran's 
knees, was performed in July 2007.  The Veteran reported in 
his testimony at a hearing before the undersigned Veterans 
Law Judge in December 2009 that he was awaiting a total knee 
replacement of the right knee.  He also provided testimony 
pertaining to the symptoms experienced in both knees.  In 
light of the Veteran's testimony, the Board has no discretion 
and must remand these matters to afford the Veteran an 
opportunity to undergo a contemporaneous VA examination to 
assess the current nature, extent and severity of his left 
and right knee conditions.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43,186 (1995).

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009).

A review of the claims folder reveals that the Veteran was 
granted Social Security Disability Insurance benefits.  
However, the records regarding this award of benefits have 
not been associated with the claims folder and the record 
contains no indication that any attempt was made to obtain 
the Veteran's complete Social Security Administration (SSA) 
record.  In addition, the Veteran reported in his testimony 
at a hearing before the undersigned Veterans Law Judge that 
he did not know whether relevant information regarding his 
knee conditions was contained in his SSA records.  Because 
SSA records are potentially relevant to the Board's 
determination, VA is obliged to attempt to obtain and 
consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2009); see also Moore v. 
Shinseki, 555 F.3d 1369 (Fed. Cir., 2009); Voerth v. West, 13 
Vet. App. 117, 121 (1999); Diorio v. Nicholson, 20 Vet. App. 
193, 199-200 (2006).  Therefore, this appeal must be remanded 
to obtain the Veteran's complete SSA record.

Since the claims file is being returned it should be updated 
to include VA treatment records compiled since May 2009.  See 
38 C.F.R. § 3.159(c)(2) (2009); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992).

In a rating decision dated in February 2009 the Veteran was 
denied entitlement to a TDIU.  Subsequently, in April 2009 
the Veteran submitted a timely Notice of Disagreement (NOD).  
To date, the RO has not issued the Veteran a Statement of the 
Case (SOC) with respect to the claim for entitlement to a 
TDIU.  Under the circumstances, the Board has no discretion 
and is obliged to remand this issue to the RO for the 
issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 
(1997).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder 
relevant VA medical records pertaining to 
the Veteran that are dated from May 2009.  

2.  Request, directly from the SSA, 
complete copies of the determination on a 
claim for disability benefits together 
with the medical records that served as 
the basis for the determination, as well 
as any re-examinations that have 
occurred.  All attempts to fulfill this 
development should be documented in the 
claims file.  If the search for these 
records is negative, that should be noted 
and the Veteran must be informed in 
writing.

3.  After completion of the above, the 
Veteran should be afforded an appropriate 
VA examination to determine the nature, 
extent and severity of his left and right 
knee conditions.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should note in the examination 
report that the claims folder and the 
remand have been reviewed.  All indicated 
tests and studies should be performed.  

4.  The RO must issue the Veteran an SOC 
with respect to his claim of entitlement 
to a TDIU, to include notification of the 
need to timely file a Substantive Appeal 
to perfect his appeal on this issue.  

5.  Thereafter, readjudicate the 
Veteran's claims of entitlement to higher 
evaluations for his left and right knee 
conditions.  If the benefits sought on 
appeal are not granted in full, the 
Veteran and his representative should be 
issued a supplemental statement of the 
case and provided an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

